UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ]Preliminary Proxy Statement [ ]Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ]Definitive Proxy Statement [X]Definitive Additional Materials [ ]Soliciting Material Pursuant to §240.14a-12 MOD-PAC CORP. (Name of Registrant as specified in its charter) Payment of filing fee (check the appropriate box): [ X ] No fee required [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: MOD-PAC Corporation intends to deliver the following memorandum to its employees today: [Mod Pac Letterhead] From: David B. Lupp, Chief Operating Officer and Chief Financial Officer To: MOD-PAC Team Subject: Update on Transaction We are on course for a September 27 special meeting of shareholders, as established by Mod-PAC's board of directors, for shareholders to vote on the proposed transaction whereby Messrs. Kevin Keane and Dan Keane and certain family members will acquire MOD-PAC and take it private. Regardless of how many shares you may have, your vote is important. If you fail to vote or abstain from voting, doing so will have the same effect as a vote against the merger. The special meeting of MOD-PAC's shareholders will be held on September 27, 2013 at 10:00 am local time. A special committee of MOD-PAC's independent directors has unanimously resolved that the merger agreement and merger are advisable, and fair to and in the best interests of the unaffiliated shareholders. MOD-PAC's board of directors (including all of the independent directors, but excluding Messrs. Kevin and Dan Keane, who abstained and recused themselves from voting) recommends that the shareholders of the Company vote "FOR" the proposal to adopt the merger agreement and approve the merger. If the merger is completed, each share of Common Stock and each share of Class B Stock will be converted into the right to receive $9.25 in cash upon the terms and conditions in the merger agreement. We will continue to keep you informed as the proposed transaction moves forward. We appreciate your continued patience, engagement with customers and focus on delivering results during this important time. If you have any questions regarding the vote or how to vote your shares, please call Okapi Partners LLC (which is the company assisting us with the vote) at: (877) 274-8654.
